Title: To George Washington from Jean Le Mayeur, 8 April 1787
From: Le Mayeur, Jean-Pierre
To: Washington, George



Sir
Peterbirg april 8. 1787

Since I left the seet of his Excellency, I met with several misfortunes the first I have been burried almost in the mod at dunfries and near falmouth since that time to much devotion Carried me in to another, two weelks ago in amelia Cunty on my way to church (in compagny with a number of ladies on horse back) to heard a sermon to be preached by a foreign clergyman one of

their horses made a kick at mine, which unfortunetly miss him and I received it so violently that the heel of his shou Cot my boot double and stocking througt to the bone which confined me to my bed for Eleven days.
I hope his Excellency and Lady Washington to whom I present my profond Respect is in better health then when I left Mount Vernon and think by this time I may venture to pay my Compliment of felicitation and his Lady. I have no doubt but that his Excellency has knowledge of the death of Col. Carry who has left his children almost without any fortune, and has sold to his son in law, Tom Randolph (wedower[)] a Tract of land for seventeen thousand pounds which has been paid him in Cash and since his death it has been found the whole was morgaged and Col. Tom Randolph at Tuckhoe is security for twenty five thousand pounds for which Col. Carry gave him—his dweling place, Mill and dependancys for his security a dett he had Contracted prior to the Commencement of the war, as well as a seizure of ninety negros which was made before his death, and since two action have been brought of three thousands pounds Each (I have forgot wether currency or sterling) besides a number of smaller sums.
Miss Lucy Randolph is Married to Mr Latile three weeks ago at wilton. I have the honour to be with the highest Respect and veneration your Excellency most obedient and most humble Servant

John Le Mayeur

